Certificate from the Circuit Court of Appeals for the Sixth Circuit.

Per Curiam:

The motion to bring up the entire record and cause is denied. The certificate herein is dismissed. United States v. Mayer, 235 U. S. 55, 66; United States v. Worley, 281 U. S. 339, 340; White v. Johnson, 282 U. S. 367, 371; Wells v. Commissioner, 286 U. S. 529; Kroger Grocery & Baking Co. v. Yount, 287 U. S. 574; Catagrone v. United States, 287 U. S. 574. Solicitor General Thacher for the Commissioner of Internal Revenue. Mr. J. A. Newman for Independent Life Insurance Co.